Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 1 of 8 Pageid#: 351




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 DURWIN EVANT BONDS, JR.,                            )
                                                     )        Civil Action No. 7:20cv00098
           Plaintiff,                                )
                                                     )
 v.                                                  )        MEMORANDUM OPINION
                                                     )
 JUDGE CLEMENS, et al.,                              )        By:    Hon. Thomas T. Cullen
                                                     )               United States District Judge
           Defendants.                               )


           Plaintiff Durwin Evant Bonds, Jr., a Virginia inmate proceeding pro se, filed this civil

 action under 42 U.S.C. § 1983, against a judge, a prosecutor, a criminal defense attorney, and

 a police officer. Bonds paid the filing fee in full and notified the defendants of this action on

 his own. The defendants have all moved to dismiss this action under Federal Rule of Civil

 Procedure 12(b)(6). Having reviewed the pleadings and fully considered the arguments of both

 parties, the court will grant the motion to dismiss for Bonds’s failure to state a claim.1

                                                         I.

           Bonds was charged in the Roanoke City Circuit Court with assault and battery and

 abduction. The state court appointed Defendant Shannon Jones to represent Bonds in the

 criminal proceedings against him. Bonds claims that Jones told him, both verbally and in

 writing, that she was prepared for trial and had subpoenaed all witnesses and evidence that he

 had requested. Bonds alleges that Roanoke City Circuit Court records show, however, that

 counsel never filed any subpoenas. Bonds argues that Jones “fabricated” her statements about


 1   The court grants defendant Marsh’s motion (ECF No. 56) to accept his motion to dismiss as timely filed.
Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 2 of 8 Pageid#: 352




 subpoenaing witnesses and, instead, “maliciously and intentionally refused to subpoena” the

 witnesses. Bonds claims that Jones failed to “act in [his] best interest[s]” and did “not provide

 the assistance of counsel as promised.”

        On September 25, 2018, Bonds was tried before a jury on the assault and battery and

 abduction charges, with defendant Judge Christopher Clemens presiding. Despite defense

 counsel’s alleged failure to subpoena witnesses, Bonds asserts that defendant Assistant

 Commonwealth’s Attorney (“ACA”) David Billingsley subpoenaed defendant Police Officer

 J.D. Marsh to testify. Officer Marsh was present for the trial and testified during the

 prosecution’s presentation of evidence. Bonds claims that, after Officer Marsh’s testimony,

 Judge Clemens directed Officer Marsh to “remain available and present” in case they needed

 to recall him for further testimony.

        Bonds further alleges that during a brief recess of the trial, and without the permission

 of “all the parties,” ACA Billingsley “maliciously and intentionally” “order[ed] and/or [gave]

 permission” for Officer Marsh to leave the trial. Bonds claims that Officer Marsh was in

 contempt of court when he left the courtroom and Bonds’ defense attorney failed to

 “challenge [Officer Marsh’s] illegal absence” during the trial.

        Bonds also claims that Judge Clemens was not an “impartial authority figure” because

 he failed to issue a warrant for Officer Marsh’s arrest and he failed to “insist that court officials,

 litigants, and all parties involved cooperated with the judge to be punctual in attending court.”

 Bonds argues that Judge Clemens denied him due process by not giving him “access to hear

 witnesses against as well as in favor of” him. The court notes that Bonds does not allege that

 his defense counsel could not or did not cross-examine Officer Marsh when he testified as a


                                                 -2-
Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 3 of 8 Pageid#: 353




 prosecution witness; that his defense counsel intended to call Officer Marsh as a witness; or

 what testimony Officer Marsh would have or could have provided that would have aided in

 Bonds’ defense.

        The jury found Bonds guilty of the assault and battery and abduction charges and

 recommended a total sentence of four years of active incarceration. Bonds claims that

 following the guilty verdict, he fired Jones as defense counsel and retained a new attorney on

 September 28, 2018.

        On December 17, 2019, the state court conducted a sentencing hearing. At the hearing,

 Bonds’ new attorney moved for a new trial. During the hearing on the motion, Bonds claims

 that ACA Billingsley “superciliously admitted to [] sabotaging [] the defense of . . . Bonds . . .

 without remorse [and] causing irreparable harm to [Bonds’] life, liberty, and property.” Bonds

 states that Judge Clemens “unjustly” denied the motion for a new trial and denied Bonds equal

 protection by failing “to report [the] misconduct of ACA Billingsley, Officer Marsh, and

 defense attorney Jones. Bonds claims that Judge Clemens “superciliously imposed” the jury’s

 recommended sentence of four years of active incarceration as well as a nine-year sentence on

 a probation violation.

        As relief to his § 1983 complaint, Bonds seeks a declaration that the defendants violated

 his constitutional rights, release from incarceration, and $6.4 million in damages.

                                                II.

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

 sufficiency of a complaint to determine whether the plaintiff has properly stated a claim; “it

 does not resolve contests surrounding the facts, the merits of a claim, or the applicability of


                                               -3-
Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 4 of 8 Pageid#: 354




 defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering

 a Rule 12(b)(6) motion, a court must accept all factual allegations in the complaint as true and

 must draw all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551 U.S. 89,

 94 (2007). Legal conclusions in the guise of factual allegations, however, are not entitled to a

 presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

         Although a complaint “does not need detailed factual allegations, a plaintiff’s obligation

 to provide the grounds of his entitle[ment] to relief requires more than labels and conclusions,

 and a formulaic recitation of a cause of action’s elements will not do.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007) (citations and quotations omitted). “Factual allegations must be

 enough to raise a right to relief above the speculative level,” id., with all the allegations in the

 complaint taken as true and all reasonable inferences drawn in the plaintiff’s favor, Chao v.

 Rivendell Woods, Inc., 415 F.3d 342, 346 (4th Cir. 2005). Rule 12(b)(6) does “not require

 heightened fact pleading of specifics, but only enough facts to state a claim to relief that is

 plausible on its face.” Twombly, 550 U.S. at 570. Consequently, “only a complaint that states

 a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly,

 550 U.S. at 556). A claim is plausible if the complaint contains “factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged,” and if there is “more than a sheer possibility that a defendant has acted unlawfully.”

 Id. at 678.

         In order to allow for the development of a potentially meritorious claim, federal courts

 have an obligation to construe pro se pleadings liberally. See, e.g., Boag v. MacDougall, 454 U.S.

 364, 365 (1982). Moreover, “[l]iberal construction of the pleadings is particularly appropriate


                                                -4-
Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 5 of 8 Pageid#: 355




 where . . . there is a pro se complaint raising civil rights issues.” Smith v. Smith, 589 F.3d 736,

 738 (4th Cir. 2009). Nevertheless, “[p]rinciples requiring generous construction of pro se

 complaints are not . . . without limits.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

 Cir. 1985). “A pro se plaintiff still must allege facts that state a cause of action.” Bracey v.

 Buchanan, 55 F. Supp. 2d 416, 421 (E.D. Va. 1999).

                                                III.

        To the extent Bonds challenges the validity of his conviction and seeks immediate

 release from incarceration, his claim is not cognizable in a § 1983 action. “When a state

 prisoner is challenging the very fact or duration of his physical imprisonment, and the relief

 he seeks is a determination that he is entitled to immediate release or a speedier release from

 that imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411

 U.S. 475, 500 (1973), see generally, Wilkinson v. Dotson, 544 U.S. 74, 78-82 (2005) (summarizing

 the distinctions between § 1983 and habeas actions). Simply put, § 1983 does not provide for

 the first type of remedy that Bonds seeks.

        Further, to the extent Bonds seeks damages and declaratory relief, these claims are also

 barred. “When a state prisoner seeks damages in a § 1983 suit, the district court must consider

 whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his

 conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

 demonstrate that the conviction or sentence has already been invalidated.” Heck v. Humphrey,

 512 U.S. 477, 487 (1994); see Wilkinson, 544 U.S. at 81-82 (recognizing § 1983 claims for

 declaratory relief are barred under Heck if success of the claims would necessarily demonstrate

 the invalidity of the prisoner's confinement without favorable termination). Because Bonds


                                                -5-
Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 6 of 8 Pageid#: 356




 has neither alleged nor demonstrated that his underlying conviction has been invalidated, his

 claims are barred by Heck.

                                                 IV.

          Even if Bonds’ claims were not barred by Heck, Bonds has failed to state a cognizable

 § 1983 claim against defendants Jones, his court-appointed attorney, and Officer Marsh. To

 state a cause of action under § 1983, a plaintiff must allege facts indicating that he has been

 deprived of rights guaranteed by the Constitution or laws of the United States and that this

 deprivation resulted from conduct committed by a person acting under color of state law.

 West v. Atkins, 487 U.S. 42 (1988). An attorney, whether retained or court-appointed, who

 defends a person against a criminal charge does not act under color of state law in his or her

 representation of that person. See Polk Cnty. v. Dodson, 454 U.S. 312, 317-24 (1981) (“A lawyer

 representing a client is not, by virtue of being an officer of the court, a state actor ‘under color

 of state law’ within the meaning of § 1983.”); Hall v. Quillen, 631 F.2d 1154, 1155-56 & nn. 2-

 3 (4th Cir. 1980) (court-appointed attorney); Deas v. Potts, 547 F.2d 800 (4th Cir. 1976) (private

 attorney). Accordingly, Bonds’ cannot pursue this § 1983 action against defense attorney

 Jones.

          With regard to Officer Marsh, Bonds alleges that Marsh was subpoenaed by the

 prosecution to testify during Bonds’ criminal trial; that Marsh testified during Bonds’ criminal

 trial; and that Marsh left the courtroom after providing his testimony because the prosecutor

 either ordered or gave him permission to leave. Regardless of whether Officer Marsh violated

 a directive of the trial judge by leaving with the prosecutor’s direction or permission, this

 allegation, if true, does not state a viable § 1983 claim against Officer Marsh.


                                                -6-
Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 7 of 8 Pageid#: 357




                                                        V.

         Further, Bonds’ claims against Judge Clemens and ACA Billingsley fail because these

 defendants are entitled to absolute immunity. Judges are absolutely immune from suits under

 § 1983 for acts committed within their judicial discretion.2 Stump v. Sparkman, 435 U.S. 349,

 355-56 (1978). “Absolute judicial immunity exists ‘because it is recognized that judicial officers

 in whom discretion is entrusted must be able to exercise discretion vigorously and effectively,

 without apprehension that they will be subjected to burdensome and vexatious litigation.’”

 Lesane v. Spencer, No. 3:09CV012, 2009 U.S. Dist. LEXIS 114247, at *6, 2009 WL 4730716, at

 *2 (E.D. Va. Dec. 8, 2009) (quoting McCray v. Maryland, 456 F.2d 1, 3 (4th Cir. 1972) (citations

 omitted), overruled on other grounds by Pink v. Lester, 52 F.3d 73, 77 (4th Cir. 1995)). Judges are

 entitled to immunity even if “the action [they] took was in error, was done maliciously, or was

 in excess of [their] authority . . . .” Stump, 435 U.S. at 356. Accordingly, Judge Clemens is

 entitled to judicial immunity.

         A prosecutor is a quasi-judicial officer who also enjoys absolute immunity when

 performing prosecutorial, as opposed to investigative or administrative, functions. Imbler v.

 Pachtman, 424 U.S. 409, 431 (1976). A prosecutor has absolute immunity for activities

 performed as “an officer of the court” where the conduct at issue was closely associated with

 the judicial phase of the criminal process. See Van de Kamp v. Goldstein, 555 U.S. 335, 341-42

 (2009). For example, when a prosecutor takes steps to initiate judicial proceedings or conducts

 a criminal trial, bond hearings, grand jury proceedings, and pre-trial motions hearings, absolute


 2 Only two exceptions apply to judicial immunity: (1) nonjudicial actions and (2) those actions, “though judicial
 in nature, taken in complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (citation
 omitted). Neither exception applies here.

                                                      -7-
Case 7:20-cv-00098-TTC-RSB Document 63 Filed 11/23/20 Page 8 of 8 Pageid#: 358




 immunity applies. Id. at 343; see also Savage v. Maryland, 896 F.3d 260, 268 (4th Cir. 2018) (“When

 a prosecutor is functioning as an advocate for the State, it is clear that his or her actions are

 ‘intimately associated with the judicial phase of the criminal process’ and thus protected by

 absolute immunity.”) In deciding whether an action meets that standard, the court applies a

 “functional approach,” looking to “‘the nature of the function performed,’ without regard to

 ‘the identity of the actor who performed it.’” Nero v. Mosby, 890 F.3d 106, 118 (4th Cir. 2018)

 (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993)). The focus is on the “conduct for

 which immunity is claimed, not on the harm that the conduct may have caused or the question

 whether it was lawful.” Buckley, 509 U.S. at 271. In this case, Bonds complains solely of ACA

 Billingsley’s conduct as an advocate of the Commonwealth during Bonds’ criminal

 prosecution.3 Accordingly, ACA Billingsley is entitled to prosecutorial immunity in this case.

                                                    VI.

         For the reasons discussed, the court will grant defendants’ motions to dismiss.

         ENTERED this 23rd day of November, 2020.



                                                           ___/s/ Thomas T. Cullen_____________
                                                           HON. THOMAS T. CULLEN
                                                           UNITED STATES DISTRICT JUDGE




 3While Bonds claims that ACA Billingsley “sabotage[ed]” his defense, the court again notes that Bonds does
 not allege that his defense counsel could not or did not cross-examine Officer Marsh when he testified as a
 prosecution witness; that his defense counsel intended to call Officer Marsh as a witness; or what testimony
 Officer Marsh would have or could have provided that would have aided in Bonds’ defense.
                                                    -8-
